Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3, and 11 are objected to because of the following informalities:  In Claim 3, “attached” should be --attaching--; and Claim 11 depends from itself. Additionally Claim 9 is MISSING.  Appropriate correction is required.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  Claims must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim Rejections - 35 USC § 112
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear from which claim Claim 11 depends, and as such it is also unclear whether proper antecedent basis is provided for the claimed terminology.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1.3,4,5,6,7,8,10,11,13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penzak (2005/0103283).  Penzak shows a pet restraining device capable of being used for rehabilitating an injured leg of a quadruped, wherein straps are attached to forward and back legs on a same side; wherein looking at the animal is considered to be “monitoring” wherein the movement of an “injured leg” backward and forward is a naturally occurring motion as it’s connected to the other “non-injured leg” which moves; and wherein the strap becoming tense and slack during certain points in the stride of the animal is inherent. Penzak shows the strap being connected between a knee and a foot. It should be noted that whether or not the leg of the animal is injured or not is considered to be relative, and has no patentable weight. Although Penzak does not specifically disclose that the device is for recovering from an injury, it is designed to provide resistance between the limbs which inadvertently strengthens the limbs with respect to one another.  Although not disclosed, the removal of the Penzak strap and attachment of the ends to each leg are considered obvious and inherent to taking off and putting on the apparatus.
Allowable Subject Matter
Claims 2, 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art shows examples of restraint mechanisms capable of being used for rehabilitation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE ABBOTT whose telephone number is (571)272-6896.  The examiner can normally be reached on 7am -5:30pmEST Monday- Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/YVONNE R ABBOTT-LEWIS/Primary Examiner, Art Unit 3644